Name: 2009/69/EC: Council Decision of 18Ã December 2008 appointing the members of the committee provided for in Article 3(3) of Annex I to the Protocol on the Statute of the Court of Justice
 Type: Decision
 Subject Matter: organisation of the legal system;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2009-01-28

 28.1.2009 EN Official Journal of the European Union L 24/11 COUNCIL DECISION of 18 December 2008 appointing the members of the committee provided for in Article 3(3) of Annex I to the Protocol on the Statute of the Court of Justice (2009/69/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to the Protocol on the Statute of the Court of Justice, as amended by Council Decision 2004/752/EC, Euratom of 2 November 2004 establishing the European Union Civil Service Tribunal (1), and in particular Article 3(3) of Annex I to the said Protocol, Having regard to Council Decision 2005/49/EC, Euratom of 18 January 2005 concerning the operating rules of the committee provided for in Article 3(3) of Annex I to the Protocol on the Statute of the Court of Justice (2), and in particular point 3 of the Annex to the said Decision, Having regard to the recommendation of the President of the Court of Justice of 19 November 2008, Whereas: (1) Article 3(3) of Annex I to the Protocol on the Statute of the Court of Justice provides for the setting up of a committee comprising seven persons chosen from among former members of the Court of Justice and the Court of First Instance and lawyers of recognised competence. By virtue of Article 3(3), members of the committee are appointed by the Council, acting by a qualified majority on a recommendation by the President of the Court of Justice. (2) Furthermore, point 3 of the Annex to Decision 2005/49/EC, Euratom provides that the Council is to nominate the president of that committee. (3) These provisions should be applied, HAS DECIDED AS FOLLOWS: Article 1 For a period of four years from 10 November 2008, the following shall be appointed members of the committee provided for in Article 3(3) of Annex I to the Protocol on the Statute of the Court of Justice: Mr GÃ ¼nter HIRSCH, President Mr Rafael GARCÃ A-VALDECASAS Y FERNÃ NDEZ Ms Csilla KOLLONAY LEHOCZKY Ms Fidelma O'KELLY MACKEN Mr Romain SCHINTGEN Ms KateÃ ina Ã IMÃ Ã KOVÃ  Mr Georges VANDERSANDEN. Article 2 This Decision shall take effect on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 December 2008. For the Council The President M. BARNIER (1) OJ L 333, 9.11.2004, p. 7. (2) OJ L 21, 25.1.2005, p. 13.